Citation Nr: 0948986	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement for medical expenses for 
treatment provided by St. Mary's Medical Center on July 5, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 
1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.  The VAMC denied the Veteran's 
claim for reimbursement for medical expenses for treatment 
provided by medical expenses for treatment provided by St. 
Mary's Medical Center on July 5, 2008.

In November 2009, the appellant testified at a hearing at the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, before the undersigned Veterans Law 
Judge.  Unfortunately, an accurate transcript of the hearing 
testimony could not be made from the recording of the 
hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran testified at hearing before the 
undersigned Veterans Law Judge in November 2009.  
Unfortunately, the recording of that hearing was damaged and 
an accurate transcript of the hearing testimony could not be 
made.  

Review of the record shows that the Veteran has been 
scheduled for another hearing on July 5, 2010.  The veteran 
and his representative have been provided proper notice of 
the date and time of the scheduled hearing and the 
notification is documented in the file.  The case requires 
remand to afford the Veteran this hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

The Veteran is scheduled for  requested 
Travel Board hearing before the Board 
at the RO on January 5, 2010.  The RO 
should ensure that Veteran is provided 
the opportunity to present his 
testimony at this hearing  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

